Citation Nr: 0922474	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-14 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disability of the 
thoracic spine.

2.  Entitlement to a higher initial disability rating for 
chronic lumbar strain with degenerative changes and thoracic 
pain, evaluated as 10 percent disabling from February 1, 2003 
to October 16, 2006, and 20 percent disabling thereafter.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in St. 
Louis, Missouri.  By that decision, the RO, in pertinent 
part, granted service connection for rupture of the left 
Achilles tendon, degenerative changes of the lumbar spine, 
tinnitus, vertigo, and bilateral hearing loss, and assigned 
evaluations therefor of 0, 0, 10, 10, and 0 percent, 
respectively.  The RO also denied service connection for 
tendonitis of the left elbow and for disabilities of thoracic 
spine, left great toe, and right shoulder.  After the Veteran 
initiated an appeal, his case was transferred to the 
jurisdiction of the RO in Chicago, Illinois.  In March 2004, 
while the appeal was pending, the Chicago RO awarded 
10 percent ratings for the disabilities of the left Achilles 
tendon and lumbar spine, effective from the same date as the 
original awards.  Thereafter, in April 2004, the Veteran 
filed a substantive appeal wherein, among other things, he 
continued to express dissatisfaction with the assigned 
evaluations.

The Veteran's case was certified to the Board in February 
2006.  In May 2006, the Board granted a 20 percent evaluation 
for the disability of the Veteran's left Achilles tendon; 
denied an initial compensable rating for bilateral hearing 
loss; and denied service connection for tendonitis of the 
left elbow and disability of the left great toe.  The Board 
stayed adjudication of the Veteran's tinnitus claim pending 
the outcome of litigation in the case of Smith v. Nicholson, 
19 Vet. App. 63 (2005).  The remaining issues on appeal 
(i.e., entitlement to an initial disability rating in excess 
of 10 percent for degenerative changes of the lumbar spine, 
entitlement to an initial disability rating in excess of 10 
percent for vertigo, and entitlement to service connection 
for disabilities of the thoracic spine and right shoulder) 
were remanded for additional development.

In June 2006, while the Veteran's case was in remand status, 
the United States Court of Appeals for the Federal Circuit 
issued its decision in the Smith case.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  In July 2006, VA lifted the 
stay that had been imposed on claims affected by Smith.

In November 2007, the RO increased the Veteran's rating for 
vertigo to 30 percent, effective from the date of the 
original award.  Based on additional evidence received, the 
RO also re-characterized the Veteran's low back disability as 
chronic lumbar strain with degenerative changes and thoracic 
pain and increased the rating therefor to 20 percent, 
effective from October 17, 2006.  The prior determinations on 
the other remanded issues were confirmed and continued, and 
the case was returned to the Board.

In July 2008, the Board denied an initial disability rating 
in excess of 30 percent for vertigo.  The Board also denied 
service connection for a disability of the right shoulder.  
The remaining issues on appeal (i.e., entitlement to service 
connection for disability of the thoracic spine, entitlement 
to a higher initial disability rating for chronic lumbar 
strain with degenerative changes and thoracic pain, and 
entitlement to an initial disability rating in excess of 10 
percent for tinnitus) were remanded for additional 
development.  The RO confirmed and continued the prior 
denials, and returned the case to the Board.  The case is now 
presented for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran complains of pain in the vicinity of his 
thoracic spine; no diagnosed or identifiable malady or 
disability of the thoracic spine is currently shown.

2.  The evidence pertaining to the period from February 1, 
2003 through October 16, 2006 shows that the Veteran's 
service-connected low back disability was then manifested by 
no more than slight limitation of motion in the lumbar and 
dorsal spine; his disability was not characterized by listing 
of the spine, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, a combined 
range of motion limited to 120 degrees or less, marked 
limitation of forward bending in the standing position, 
muscle spasm on extreme forward bending, abnormal gait, or 
abnormal spinal contour.

3.  The evidence pertaining to the period on and after 
October 17, 2006 shows that the Veteran's low back disability 
is manifested by no more than moderate limitation of motion 
in the lumbar spine, with additional disability in the dorsal 
spine equivalent to no more than slight limitation of motion; 
his disability is not characterized by severe strain, listing 
of the spine, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, marked 
limitation of forward bending in the standing position, 
ankylosis, or muscle spasm on extreme forward bending.

4.  The Veteran is currently in receipt of a 10 percent 
disability evaluation for tinnitus.

5.  The Veteran's low back disability picture is fully 
contemplated by the schedular rating criteria, as are his 
tinnitus symptoms; there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability of the 
thoracic spine that was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for chronic lumbar strain with degenerative 
changes and thoracic pain, from February 1, 2003 through 
October 16, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 
5237) (2008); 38 C.F.R. § 4.71a (Diagnostic Codes 5291, 5292, 
5295) (2003).

3.  The criteria for the assignment of a rating in excess of 
20 percent for chronic lumbar strain with degenerative 
changes and thoracic pain, on and after October 17, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5237) (2008); 
38 C.F.R. § 4.71a (Diagnostic Codes 5291, 5292, 5295) (2003).

4.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.87 (Diagnostic Code 6260) 
(2008); 38 C.F.R. § 4.87 (Diagnostic Code 6260) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
disability of the thoracic spine.  He also seeks to establish 
higher evaluations for service-connected lumbar strain and 
tinnitus.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in October 2003, December 2003, and May 2006, the 
AOJ informed the Veteran of the information and evidence 
required to substantiate his claims and of his and VA's 
respective duties for obtaining the information and evidence.  
He was also informed of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the required notice was 
not provided until after the Veteran's claims were initially 
adjudicated, the claims were subsequently re-adjudicated in a 
December 2008 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  It appears that all of the available 
service medical records have been obtained.  The Veteran has 
been examined, reports of post-service treatment have been 
associated with the file, and he has not responded to the 
AOJ's requests for additional information and/or releases 
pertaining to treatment he reportedly received for his 
disabilities during service.  No further development action 
is necessary.

II.  The Merits of the Veteran's Claims

A.  Service Connection for Disability of the Thoracic Spine

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order for 
service connection to be granted, there must be competent 
evidence in the record to demonstrate that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for disability of the thoracic spine.  Although 
the Veteran may believe that he has a disability of the 
thoracic spine separate and apart from the service-connected 
disability of his low back, the record does not establish 
that he has the medical training necessary to offer competent 
opinions as to medical diagnosis.  As a result, his 
assertions in that regard cannot be accorded any probative 
weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

The available medical evidence shows that no abnormalities of 
the thoracic spine were identified on X-rays in December 2002 
or October 2006.  Further, in reports dated in May and 
September 2007, a VA examiner opined, in effect, that the 
thoracic (interscapular) pain of which the Veteran complained 
extended from his chronic lumbar strain, and could not be 
attributed to a separately identifiable disorder of the 
thoracic spine.  None of the other competent evidence 
suggests otherwise.  Because the weight of the evidence shows 
that the Veteran does not have a current, objectively 
identifiable disability of the thoracic spine, his claim for 
service connection must be denied.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.)

B.  Higher Initial Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

1.  Chronic Lumbar Strain with
Degenerative Changes and Thoracic Pain

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2008).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2008).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2008) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for a rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used to rate disabilities of the spine, 
to include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291 and 5292 
(2003).  Evaluations of 0, 10, and 10 percent were assigned 
for slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A zero percent rating was warranted if the condition 
was manifested by slight subjective symptoms only, and a 10 
percent rating was warranted if there was characteristic pain 
on motion.  If there was muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating was warranted.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or if the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the . . . entire thoracolumbar spine . . . is fixed 
in flexion or extension . . .."  See id., Note (5)).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

a.  Entitlement to a Rating in Excess of
10 Percent from February 1, 2003 to October 16, 2006

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular rating in excess of 10 percent 
for chronic lumbar strain with degenerative changes and 
thoracic pain during the period from February 1, 2003 through 
October 16, 2006, whether under the "old" or "new" 
criteria.  The evidence pertaining to that period (including 
the report of an October 2006 VA examination) does not show 
that the Veteran's disability was then manifested by listing 
of the spine, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, or muscle spasm on extreme forward 
bending.  No abnormalities of gait or spinal contour were 
objectively identified, and he was able to flex his spine 
forward to 90 degrees, extend his spine to 30 degrees, and 
perform left and right lateral rotation and flexion to at 
least 20 degrees, bilaterally.  (A combined range of motion 
of 200 degrees.)

The Veteran complained of discomfort subjectively, including 
intermittent pain between his shoulder blades, and indicated 
that his condition interfered with activities such as bending 
and long standing.  He also reported that repetitive 
movements of the spine increased pain, weakness, fatigue, and 
lack of endurance.  However, it was noted that those factors 
did not change his range of motion, that he did not report 
flare-ups, and that there was no objective evidence of 
painful motion, spasm, weakness, or tenderness on 
examination.  Under the circumstances-in light of the 
totality of the evidence-it is the Board's conclusion that 
the Veteran did not have more than "slight" limitation of 
motion in the lumbar and dorsal spine during the period from 
February 1, 2003 to October 16, 2006, and otherwise lacked 
the objective findings necessary for the assignment of a 
rating in excess of 10 percent, whether under the "old" or 
"new" criteria.  The greater weight of the evidence is 
against the assignment of a higher evaluation.

b.  Entitlement to a Rating in Excess of
20 Percent On and After October 17, 2006

The Board also finds that the preponderance of the evidence 
is against the assignment of a schedular rating in excess of 
20 percent for the Veteran's low back disability during the 
period on and after October 17, 2006.  The evidence does not 
show that his disability is currently manifested by listing 
of the spine, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, or muscle spasm on extreme forward 
bending.  On VA examination in May 2007, he was able to flex 
his spine forward to 75 degrees, with pain beginning at 45 
degrees; extend his spine to 10 degrees, with pain noted 
throughout; flex his spine laterally to 10 degrees, 
bilaterally, with a greater amount of pain on the left side; 
and perform left and right lateral rotation to 15 degrees, 
bilaterally, with pain beginning at 10 degrees, more so on 
the left.  (A combined pain-free range of motion of about 85 
degrees.)

The Veteran complained of constant discomfort, including pain 
in the interscapular area, and indicated that his condition 
interfered with activities such as bending, walking, and 
standing.  He also indicated that his pain had generally 
increased over the past year, and described periods of 
increased pain three to four times a week, related to 
activity.  In a September 2007 addendum to the original 
report, however, the examining physician noted, in effect, 
that, while the Veteran's disability was manifested by some 
degree of weakness, fatigability, and flare-ups, his history 
did not suggest the presence of incoordination.  The examiner 
noted that the Veteran's symptoms did not change his range of 
motion, that he did not have intervertebral disc syndrome, 
and that his "overall functional activities are not severely 
adversely impaired."  Under the circumstances-in light of 
the totality of the evidence-it is the Board's conclusion 
that the Veteran's low back disability is presently 
manifested by no more than moderate limitation of motion in 
the lumbar spine, with additional disability in the dorsal 
spine equivalent to no more than slight limitation of motion 
(under the "old" criteria), and that he does not otherwise 
exhibit the objective findings necessary for the assignment 
of a rating in excess of 20 percent, under either version of 
the applicable diagnostic codes.  The greater weight of the 
evidence is against the assignment of a higher evaluation.

c.  Staged Ratings

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to further 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  It is the Board's conclusion, however, that 
the Veteran's service-connected low back disability was never 
more than 10 percent disabling during the period from 
February 1, 2003 through October 16, 2006, and has never been 
more than 20 percent disabling since.  Further "staged 
ratings" are not warranted.

2.  Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  That diagnostic code was revised effective June 13, 
2003.  Under the current and former versions of the law, 10 
percent is the maximum schedular rating available for 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Inasmuch as the Veteran is 
currently in receipt of a 10 percent rating for tinnitus, 
there is no basis for the assignment of a higher evaluation 
under the schedule.

3.  Extra-Schedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's low back and 
tinnitus claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The Veteran's low back disability 
picture, characterized by symptoms of pain and limited 
motion, are fully contemplated by the schedular rating 
criteria, as are his tinnitus symptoms.  There is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for disability of the thoracic spine is 
denied.

A rating in excess of 10 percent for chronic lumbar strain 
with degenerative changes and thoracic pain from February 1, 
2003 through October 16, 2006 is denied.

A rating in excess of 20 percent for chronic lumbar strain 
with degenerative changes and thoracic pain on and after 
October 17, 2006 is denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


